                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
vs.                                               )           No. 3:18-CR-307-K
                                                  )
DARYL ANDREW PRESTON                              )

                          MEMORANDUM OPINION AND ORDER

        By electronic order of reference dated April 8, 2020 (doc. 21), before the Court is

Defendant’s Emergency Motion for Pretrial Release, filed April 8, 2020 (doc. 20). Based on the

relevant filings, the evidence of record in the prior detention hearing, and the applicable law, the

motion is DENIED.

                                       I. BACKGROUND

        Daryl Andrew Preston (Defendant) was convicted of conspiracy to possess with intent to

distribute cocaine in the Eastern District of Texas on September 12, 2012. (See doc. 2 at 15.)

On June 15, 2018, his supervision was transferred to this district by Transfer of Jurisdiction

dated May 14, 2018. (See doc. 1.)

        On November 15, 2019, Defendant was charged by criminal complaint with being a felon

in unlawful and knowing possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (See No.

3:19-cr-651-K, doc. 1.) He was arrested in this district and made his initial appearance on that

date. (See id., doc. 6.) The Government moved to detain Defendant and for a continuance of the

hearing, and the court granted the motion and ordered that Defendant be temporarily detained.

(See id., doc. 3, 5.)

        On November 18, 2019, Defendant appeared in person and through his appointed counsel

for preliminary and detention hearings. (See id., doc. 8.) The Court found probable cause to
believe that he had committed the crime charged in the complaint based on testimony that after

receiving credible information from two witnesses that Defendant, a convicted felon, possessed

firearms, law enforcement agents obtained a search warrant for Defendant’s home as well as for

a telephone that Defendant had provided to a witness. (See id., doc. 9.) Recovered from the

home were multiple firearms, some of which were located in the master bedroom on both sides

of Defendant’s bed. Recovered from the telephone were photographs of a man who appeared to

be Defendant shooting a gun at a gun range. The government’s witness testified that Defendant

stated that he had gone to the gun range with a pellet gun, but the photographs of the gun as well

as of the holes on the target were inconsistent with a pellet gun. (Id.)

       After considering the testimony of the witnesses, the arguments, the pretrial services

report and the factors listed in 18 U.S.C. § 3142(g), the Court also found that the Government

had met its burden to establish by clear and convincing evidence that there was no condition or

combination of conditions which will reasonably assure the safety of the community and ordered

Defendant detained. (Id. (citing 18 U.S.C. § 3142 (f)(2) (setting forth standard as clear and

convincing evidence))). It noted that at the time of the alleged possession, Defendant was

serving a federal term of supervised release for a drug offense, and one of his conditions of

supervised release was that he not possess a firearm. Citing his continuing criminal conduct,

Defendant was ordered detained pending trial. (Id.)

       On January 27, 2020, a Petition for Offender Under Supervision was filed in this case,

alleging that Defendant had violated his mandatory conditions of supervised release when he

was arrested for possessing a firearm. (See doc. 6.) It also alleged that he had violated his

standard conditions when he left the judicial district without permission on several occasions,


                                                 2
reported fraudulent income on his monthly reports, reported a false employer, and failing to

secure employment. (Id.) He was arrested and made his initial appearance on January 30, 2020,

and at a hearing the next day, he waived his right to a detention hearing pending his final

revocation hearing. (See docs. 11, 17.)

         Defendant now seeks “reconsideration of his pretrial release” in both cases and asks to be

released to house arrest due to the outbreak of coronavirus, or COVID-19, at Lew Sterrett

(Dallas County’s jail facility), where he is being detained. (See doc. 20 at 1-2, 4.) He notes that

the efforts to curb the outbreak at the jail have not been successful, and that the number of

confirmed cases there increased from 5 on March 25, 2020, to 22 on April 7, 2020. (Id. at 2.)

He asserts that continued confinement in Lew Sterrett violates his right to due process. (Id. at 3.)

                               II. STANDARD FOR RECONSIDERATION1

         Although motions for reconsideration “are nowhere explicitly authorized in the Federal

Rules of Criminal Procedure, they are a recognized legitimate procedural device.” United States

v. Lewis, 921 F.2d 563, 564 (5th Cir. 1991) (citing United States v. Cook, 670 F.2d 46, 48 (5th

Cir.), cert. denied, 456 U.S. 982 (1982)); see also United States v. Brewer, 60 F. 3d 1142, 1143

(5th Cir. 1995) (“a motion for reconsideration ... is a judicial creation not derived from statutes

or rules”). Their use in criminal proceedings has been expressly and repeatedly sanctioned.

Cook, 670 F.2d at 48 (citations omitted). Courts have “continuing jurisdiction over criminal

cases and are free to reconsider [their] earlier decisions.” United States v. Scott, 524 F.2d 465,



         1
           Defendant does not cite or argue any statutory basis for his motion to reconsider, such as 18 U.S.C. § 3142(f)(2)
(providing for reopening of a detention hearing based on new information), 18 U.S.C. § 3142(i) (providing for temporary release
based on need for preparation of defense or “another compelling reason”), or 28 U.S.C. § 636(b)(1)(A) (providing for a judge to
“reconsider any pretrial matter ...where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to
law”). His motion is therefore not construed as arising under any of those statutes.

                                                               3
467 (5th Cir. 1975). In the context of criminal proceedings, courts have applied the same legal

standards as for motions for reconsideration in civil cases. United States v. Williams, No. 3:19-

CR-159-S, 2019 WL 2161648, at *2 (N.D. Tex. May 16, 2019) (citations omitted); see also

United States v. CITGO Petroleum Corp., 908 F.Supp.2d 812, 820 (S.D. Tex. 2012).

       Where a motion for reconsideration challenges a final civil judgment, it is treated either

as a motion to alter or amend the judgment under Rule 59(e) of the Federal Rules of Civil

Procedure, or as a motion seeking relief from judgment under Rule 60(b). Lavespere v. Niagara

Mach. & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir.1990), abrogated on other grounds by

Little v. Liquid Air Corp., 37 F.3d 1069, 1076 n. 14 (5th Cir.1994). Where a motion challenges

an interlocutory order, it is considered under Rule 54(b). Contango Operators, Inc. v. U.S., 965

F. Supp. 2d 791, 800 (S.D. Tex. 2013). Rule 54(b) provides that “any order or other decision,

however designated, that adjudicates fewer than all the claims or the rights and liabilities of

fewer than all the parties ... may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” In deciding motions under

Rule 54(b), district courts have looked to Rule 59(e). See WorkSTEPS, Inc. v. ErgoScience, Inc.,

88 F. Supp. 3d 752, 758 (W.D. Tex. 2015). It “‘serve[s] the narrow purposes of allowing a party

to correct manifest errors of law or fact or to present newly discovered evidence.’” Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (quoting Waltman v. Int’l Paper Co., 875

F.2d 468, 473 (5th Cir. 1989)). This is precisely the standard that courts have used to consider

motions for reconsideration in the criminal context. See United States v. Salinas, 665 F.Supp.2d

717, 720 (W.D. Tex. 2009) (finding that motions for reconsideration in criminal cases “serve the

narrow purpose of allowing a party to correct manifest errors of law or fact or to present newly


                                                 4
discovered evidence.”); see also CITGO Petroleum Corp., 908 F.Supp.2d at 820 (applying Rule

59(e)’s standards to motion for reconsideration in a criminal case).

         As the Fifth Circuit has more recently made clear in the civil context, however, a “‘trial

court is free to reconsider and reverse [an interlocutory order or] decision for any reason it

deems sufficient, even in the absence of new evidence or an intervening change in or

clarification of the substantive law.’” Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir.

2017) (quoting Lavespere, 910 F.2d at 173). It has specifically noted the flexibility in Rule

54(b), which reflects courts’ inherent power to provide relief from interlocutory orders and

decisions “‘as justice requires.’” Id. at 337 (quoting Cobell v. Jewell, 802 F.3d 12, 25–26 (D.C.

Cir. 2015)); Cabal v. Brennan, 853 F.3d 763, 766 n. 3 (5th Cir. 2017). Given the Fifth Circuit’s

finding of district courts’ continuing jurisdiction over criminal cases and freedom to reconsider

earlier decisions, Scott, 524 F.2d at 467, this more flexible standard likewise appears applicable

in the context of a motion to reconsider a detention order, and it will be applied in this case.

                                             III. DUE PROCESS

         Defendant argues that in light of the COVID-19 outbreak at Lew Sterrett, his continued

pretrial detention violates his constitutional right to due process under the law, citing the Eighth

Amendment. (See doc. 20 at 3.)2

         The Eighth Amendment of the United States Constitution prohibits the infliction of “cruel



         2
           COVID-19 is an infectious disease caused by a new virus, and its resulting respiratory complications have
resulted in thousands of deaths around the world and in the United States. See United States v. Morris, No. 3:19-
CR-573-B, 2020 WL 1694301, at *4 (N.D. Tex. Apr. 6, 2020) (citations omitted). According to the Center for
Disease Control (CDC), persons with underlying medical conditions, such as heart disease, lung disease, diabetes,
asthma, and obesity, are at a higher risk of developing serious COVID-19 illness. See id. (citations omitted). The
CDC has acknowledged the particular challenges faced by correctional and detention facilities in controlling the
transmission of COVID-19. See id. (citations omitted).

                                                         5
and unusual punishments.” U.S. Const. amend. VIII. “The protections of the Eighth Amendment ...

are limited in scope to convicted prisoners and do not apply to pretrial detainees” such as Defendant,

however. Morin v. Caire, 77 F.3d 116, 120 (5th Cir. 1996). A federal pretrial detainee’s

constitutional rights related to conditions of confinement instead flow from the Due Process Clause

of the Fifth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 (1979); Morin, 77 F.3d at 120. It

provides that “[n]o person shall ... be deprived of life, liberty, or property, without due process of

law....” U.S. Const. amend. V.

       “[P]retrial detention under the Bail Reform Act does not on its face violate the due-process

clause of the Fifth Amendment.” United States v. Hare, 873 F.2d 796, 800 (5th Cir. 1989), citing

United States v. Salerno, 481 U.S. 739, 742 (1987). “The Due Process Clause of the Fifth

Amendment prohibits holding pretrial detainees under conditions that amount to punishment.”

United States v. Arce, 30 F.3d 1494, 1994 WL 399506, at *7 (5th Cir. 1994), citing Bell, 520 U.S.

at 535. Pretrial detention in order to secure a defendant’s appearance or protect the public is not

punitive. See Salerno, 481 U.S. at 748. “Because pretrial detention under the Act is regulatory, not

penal, it does not constitute ‘impermissible punishment before trial’ that would violate due process.”

Hare, 873 F.2d at 800, quoting Salerno, 481 U.S. at 742; see also United States v. Stanford, 394 F.

App’x 72, 2010 WL 3448524, at *1 (5th Cir. 2010) (the due process clause “‘forbids pretrial

detention that is punitive, rather than regulatory, in nature’”)(citing Salerno, 481 U.S. at 747–48)).

As long as it is reasonably related to a legitimate governmental objective, pretrial detention without

more does not amount to punishment; detention that is not reasonably related to a legitimate goal,

or is arbitrary or purposeless, may constitute constitutionally prohibited punishment, however. See

Bell, 520 U.S. at 539.


                                                  6
       No court within the Fifth Circuit appears to have considered whether continued pretrial

detention in light of the COVID-19 pandemic violates the Due Process Clause of the Fifth

Amendment. Due Process challenges appear to have been uniformly rejected elsewhere, however.

See United States v. Shelton, et al., No. 3:19-cr-14, 2020 WL 1815941, at *7 (W.D. Ky. Apr. 9,

2020) (rejecting general argument that detention during the COVID-19 pandemic violated the

defendant’s due process rights); United States v. Graham, No. 19-cr-185(2) (SRN/KMM), 2020 WL

1685912, at *6 (D. Minn. Apr. 7, 2020) (noting the absence of evidence that the jail was unable to

effectively monitor or treat the defendant if he contracted COVID-19, or that he was at a higher risk

of contracting it in general or in custody than if released); United States v. Knight, No. 3:19-CR-

0038-MMD-CLB, 2020 WL 1676959, at *13 (D. Nev. Apr. 6, 2020) (finding that the COVID

pandemic did not change the analysis for the defendant’s detention where it was reasonably related

to a legitimate government interest); United States v. Villegas, No. 2:19-cr-568-AB, 2020 WL

1649520, at *2–3 (C.D.Cal. Apr. 3, 2020)(noting that while detention during a pandemic may seem

punitive, there was no evidence of arbitrary and punitive intent where the Bureau of Prisons was

responding to prevent infectious outbreak, protect inmate health, and preserve internal order);

United States v. Moran, No. SAG-19-0585, 2020 WL 1663366, at *2 (D. Md. Apr. 3, 2020) (noting

that while detaining person during a pandemic was not optimal, the measures taken by the prison

facility were reasonable under the circumstances, so the defendant’s allegations did not rise to the

level of a constitutional violation); United States v. McDonald, No. 2:19-cr-00312-KJD-VCF, 2020

WL 1659937, at *3 (D. Nev. Apr. 3, 2020) (finding that the defendant’s detention was reasonably

related to legitimate government interests of protecting the community and ensuring his appearance

at trial as outlined in the original detention order, and that the COVID-19 pandemic did not change


                                                 7
the analysis under the Due Process Clause); United States v. Boatwright, __F. Supp.3d__, 2020 WL

1639855, at *6–7 (D.Nev. Apr. 2, 2020) (rejecting general Fifth Amendment arguments that applied

equally to any detainee, and noting that the prison was taking reasonable recommended

precautions); United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049, at *5 (D.D.C. Mar. 30,

2020)(rejecting Fifth Amendment arguments in light of aggressive precautions being taken by the

prison to prevent the spread of COVID-19); United States v. Cox, __F.3d__, 2020 WL 1491180, at

*6 (D.Nev. Mar. 27, 2020)(finding that the defendant’s detention was reasonably related to

legitimate government interests where he had been found to be a danger to the community and a

flight risk, and that the COVID-19 pandemic did not change the analysis under the Due Process

clause).

       Here, Defendant generally asserts Lew Sterrett is “understaffed and underequipped to treat

the spread of COVID-19,” and that his continued detention there violates his right to due process.

(See doc. 22 at 3.) He does not allege that he is being detained in the same part of the facility where

anyone who is symptomatic or has been diagnosed with COVID-19 is being detained, that he has

been exposed to anyone who is symptomatic or has been diagnosed with COVID-19,or even that

he has any underlying condition that makes him more susceptible to severe illness from it. See

United States v. Wright, No. 3:18-cr-635-N, 2020 WL 1694298, at *6 (N.D. Tex. Apr. 7, 2020),

citing United States v. Morris, No. 3:19-CR-573-B, 2020 WL 1694301, at * (N.D. Tex. Apr. 6,

2020) (citations omitted). Nor has he alleged that Lew Sterrett is not taking reasonable measures

to prevent the spread of COVID-19 or to protect him from it. In Wright, the court rejected a similar

argument for release based in part on allegations that Lew Sterrett was unequipped to prevent

transmission of COVID-19 and treat infected detainees, and that the defendant’s ongoing detention


                                                  8
there posed an imminent threat to his life because he had an underlying medical condition. 2020

WL 1694298, at *6. It noted that “‘[a]s for local pretrial detention facilities the Marshals Service

contracts with, each has their own internal procedures as to how they are dealing with the

COVID-19 virus and are following CDC guidelines to the best of their ability. Each facility has

updated their intake procedures, which includes screening each new inmate for the COVID-19

symptoms, and will deny entry into their facility if an inmate demonstrates any symptoms.’” Id. at

6; see also Morris, 2020 WL 1694301, at *5 (“The United States Marshal’s Office for the Northern

District of Texas has confirmed that all of the facilities in which it houses federal detainees are

implementing practices to protect detainees in accordance with CDC guidelines.”).

       “While Defendant’s concerns about the pandemic are not without merit, that alone is

insufficient to warrant release without consideration of the Section 3142(g) [detention] factors.”

United States v. Okhumale, No. 3:20-cr-122-L, 2020 WL 1694297, at *6 (N.D.Tex. Apr. 7, 2020);

see also United States v. Kerr, No. 3:19-cr-296-L, 2020 WL 1529180, at *3 (N.D. Tex. Mar. 31,

2020) (“the court cannot not release every detainee who may be at risk of contracting COVID-19,

as it would then be required to release all detainees.”). Here, Defendant was detained based on a

finding that he was a danger to the community due to continuing criminal conduct. He was arrested

for the new offense of being a felon in possession of gun while he was serving a federal term of

supervised release for a drug offense. In addition to the new arrest, the Petition for Offender under

Supervision alleged several other violations of his conditions, including false reports of income and

an employer to his supervising officer, and leaving the district and state without permission from

his officer. Although not reflected in the order of detention, Defendant’s pretrial services report

likewise reflected arrests for new offenses while awaiting trial for other offenses and a probation


                                                 9
revocation. “The best predictor of how [Defendant] will behave if he were to be released is how he

has behaved when released in the past, and his track record is a poor one.” United States v. Martin,

No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020).

       As noted, Defendant waived his detention hearing and is detained pending his revocation

hearing. In the context of release pending a final revocation hearing, it is Defendant’s burden to

establish by clear and convincing evidence that he will not pose a danger to the community. See

Fed. R. Crim. P. 32.1(a)(6) (burden of proof is on defendant); 18 U.S.C. § 3143 (standard of proof

is clear and convincing evidence). Defendant’s contention that he may be released to house arrest

does not rise to the level of clear and convincing evidence to meet his burden, and he has not

provided a basis for reconsideration of his pretrial detention pending revocation. On this record, his

continued detention despite the COVID-19 pandemic is reasonably related to legitimate government

interests where he has been found to be a danger to the community based on continuing criminal

conduct, and it does not violate his rights under the Due Process clause of the Fifth Amendment.

                                       IV. CONCLUSION

       Defendant’s motion is DENIED.

       SO ORDERED on April 11, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 10
